DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9,12-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forshey et al. (2003/0010792) in view of Wada et al. (6,336,850) and Lin et al. (2016/0089646).


In reference to claim 1, Forshey et al. teaches a polishing fluid delivery system comprising a fluid batch delivery apparatus comprising a vessel body having a first chamber, 206, and a second chamber, 208, disposed therein, a plurality of first delivery lines, 217,218, fluidly coupled to the first chamber, a dispense nozzle, 315, fluidly coupled to the second chamber, a second delivery line. 215, fluidly coupled to the second chamber; and a valve, 204, disposed between the first and second chambers, wherein the first batch of polishing fluid is formed in the first chamber and is dispensed onto the polishing pad from the second chamber (pp 0033, 0044 and 0045).
In reference to claim 3, Forshey et al. teaches wherein the first chamber is disposed above the second chamber so that opening the valve will cause fluids disposed in the first chamber to gravity flow into the second chamber, (fig. 2A),
In reference to claim 5, Forshey et al. teaches further comprising a non-transitory computer readable medium having instructions stored thereon for performing a method of polishing a substrate when executed by a processor, the method comprising a plurality of polishing fluid components into the first chamber to form a first batch of polishing fluid, transferring the first batch of polishing fluid to the second chamber by opening the valve; dispensing the first batch of polishing fluid onto a polishing pad by closing the valve and pressurizing the second chamber; and forming a second batch of polishing fluid in the first chamber concurrently with dispensing the first batch of polishing fluid from the second chamber, (pp 0043-0045).
In reference to claim 7, Forshey et al. further teaches comprising a non-transitory computer readable medium having instructions stored thereon for performing a method of polishing a substrate when executed by a processor, the method comprising: flowing a plurality of polishing fluid components into the first chamber to form a first batch of polishing fluid; transferring the first batch of polishing fluid to the second chamber; dispensing the first batch of polishing fluid onto a polishing pad; and forming a second batch of polishing fluid in the first chamber concurrently with dispensing the first batch of polishing fluid from the second chamber, (pp 0043-0045).
In reference to claims 9 and 16, Forshey et al. teaches the apparatus and the method comprising a fluid delivery apparatus comprising a first chamber, 206, and a second chamber, 208, a non-transitory computer readable medium, 330, having instructions stored thereon for performing a method of polishing a substrate when executed by a processor, the method comprising: flowing a plurality of polishing fluid components, (pp 0042 and 0044), into the first chamber of the fluid delivery apparatus to form a first batch of polishing fluid, transferring the first batch of polishing fluid from the first chamber to the second chamber, (pp 0045), dispensing the first batch of polishing fluid from the second chamber onto the polishing pad, (pp 0047) and forming a second batch of polishing fluid in the first chamber concurrent with dispensing the first batch of polishing fluid, (pp 0042).
In reference to claims 14 and 18, Forshey et al. teaches wherein the first batch of polishing fluid is transferred to the second chamber by opening the valve to allow the first batch of polishing fluid to gravity flow from the first chamber to the second chamber, (pp 0045).
In reference to claims 15 and 19, Forshey et al. teaches wherein dispensing the first batch of polishing fluid onto the polishing pad comprises closing the valve and pressurizing the second chamber, (pp 0045).

Forshey et al. teaches all the limitations of the claims except for the volume of the second chamber is greater than the volume of the first chamber, a fluid delivery arm having a first end for coupling to an actuator and a second end distal from the first end, wherein the fluid batch delivery apparatus is sized and shaped to be disposed in or on to the fluid delivery arm between the first and second ends, wherein a combined volume of the first and second chambers is less than 200 ml, wherein a cycle time of forming the first batch of polishing fluid and dispensing the first batch of polishing fluid onto the polishing pad is about two minutes or less and wherein the second batch of polishing fluid is of a different composition than the first batch of polishing fluid.

Lin et al. teaches a vessel body, 102, having an adjusting part, 104, that is adjustable and provides for two chambers, 120,122, (pp 0014).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Forshey et al. with the adjusting part, 104, as taught by Lin et al., as a dividing means to thereby produce the first and second chamber, in order to provide the tool with the capability to adjust the volume capacities of the vessel.  In this instance then it would be capable for the vessel to have the second chamber to have a greater volume than that of the first vessel. 

Wada et al. teaches a fluid delivery arm, 174, having a first end for coupling to an actuator, 172, and a second end distal from the first end, wherein the fluid batch delivery apparatus, 180, is sized and shaped to be disposed in or on to the fluid delivery arm between the first and second ends, (col. 4, lines 5-57 and col. 6, lines 2-4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Forshey et al. with a delivery arm and actuator, as taught by Wada et al., in order to  hold the fluid delivery system of Forshey in order to provide for an efficient way to distribut the slurry, and since Forshey is silent as to the structure of what actually delivers the slurry to the work surface. 
It would have been further obvious to provide the tool with a combined volume of the first and second chambers is less than 200 ml, wherein a cycle time of forming the first batch of polishing fluid and dispensing the first batch of polishing fluid onto the polishing pad is about two minutes or less and wherein the second batch of polishing fluid is of a different composition than the first batch of polishing fluid as a matter of obvious design choice. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10,11-16 and 18-20 have been considered but are moot based on new grounds of rejection.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/           Examiner, Art Unit 3723                                                                                                                                                                                             	August 24, 2022






/JOSEPH J HAIL/           Supervisory Patent Examiner, Art Unit 3723